United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 05-1846
                                ___________

Enoch E. Gould,                        *
                                       *
             Appellant,                *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Timothy Faver; Randal R. Burg; David * District of Minnesota.
P. Frank; Joseph J. Gould; Jeannine    *
Gould; Winfield W. Gould; Michael M. *           [UNPUBLISHED]
Gould; Samuel S. Gould; Stephen S.     *
Gould; Judy Gould; Peter P. Gould;     *
Elaine Gould; Roland L. Sarratt; Frank *
Fann; Douglas Ferrier; Ryan K. Kieson, *
                                       *
             Appellees.                *
                                  ___________

                          Submitted: March 3, 2006
                             Filed: March 9, 2006
                              ___________

Before ARNOLD, BYE, and SMITH, Circuit Judges.
                            ___________
PER CURIAM.

      Enoch Gould (plaintiff) appeals from the district court's1 order granting
defendants' various motions for judgment on the pleadings and to dismiss, in this suit
brought under 42 U.S.C. §§ 1983 and 1985(3). Following our de novo review, see
Syverson v. Firepond, Inc., 383 F.3d 745, 749 (8th Cir. 2004) (grant of judgment on
pleadings reviewed de novo); MM&S Fin., Inc. v. Nat'l Ass'n of Sec. Dealers, Inc., 364
F.3d 908, 909 (8th Cir. 2004) (grant of motion to dismiss reviewed de novo), we
affirm.

       Specifically, we agree with the district court that plaintiff's section 1983 claim
against the three state defendants (attorneys for a county) fails for lack of standing or,
alternatively, for failure to assert a deprivation of a cognizable constitutional right.
See Linda R.S. v. Richard D., 410 U.S. 614, 619 & n.6 (1973) (plaintiff lacked
standing to challenge state criminal statute for its failure to criminalize certain conduct
because she could not show direct nexus between the lack of prosecution of another
and vindication of her interests; as private citizen, she lacked judicially cognizable
interest in prosecution of another); Johnson v. City of Evanston, 250 F.3d 560, 563
(7th Cir. 2001) (defendants were state actors for purposes of § 1983 claim, but
plaintiff lacked standing to complain about their refusal to prosecute another; failure
to protect plaintiff from other citizen raises issue under state law rather than federal
law because Constitution does not require states to protect citizens from each other
(citing DeShaney v. Winnebago County Dep't of Soc. Servs., 489 U.S. 189 (1989)).




      1
       The Honorable James M. Rosenbaum, Chief Judge, United States District
Court for the District of Minnesota, adopting the report and recommendation of the
Honorable Raymond L. Erickson, United States Magistrate Judge for the District of
Minnesota.

                                           -2-
       The district court also correctly dismissed plaintiff's section 1983 claim against
the remaining defendants, all of whom are undisputedly private actors. See Dossett
v. First State Bank, 399 F.3d 940, 951 (8th Cir. 2005) (under § 1983, plaintiff must
establish not only that private actor caused deprivation of constitutional rights, but
also that private actor willfully participated with state officials and reached mutual
understanding concerning unlawful objective of conspiracy).

        Finally, we hold that the district court did not err in dismissing plaintiffs'
section 1985(3) claims against the private-actor defendants because, even assuming
plaintiff sufficiently alleged an invidiously discriminatory class-based animus due to
his religious beliefs, none of the rights allegedly targeted by the conspiracy are
constitutionally protected from private encroachment. See Federer v. Gephardt,
363 F.3d 754, 759-60 (8th Cir. 2004) (for private conspiracy to come within ambit of
first clause of § 1985(3), plaintiff must establish (1) that racial or otherwise class-
based invidiously discriminatory animus lay behind conspiracy and (2) that conspiracy
was aimed at interfering with right protected against private, as well as official,
encroachment; First Amendment rights are not protected against private encroachment
under § 1985(3)); Med. Inst. of Minn. v. Nat'l Ass'n of Trade & Technical Sch., 817
F.2d 1310, 1312 (8th Cir. 1987) (private action, no matter how egregious, cannot
violate federal constitutional equal protection or due process guarantees).

      The judgment of the district court is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                          -3-